                                IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF NEW MEXICO

CLAUDIA PARK and CINDY PARK,

         Plaintiffs,

v.                                                                                    No. 19-cv-0021 GJF/SMV

GODOFREDO GARCIA-ESTRADA,
BALVINDER KAUR HAYER MEHTA,
BALJINDER KAUR, and LIBERTY LINKS, INC.,1

         Defendants.

                                         ORDER TO SHOW CAUSE

         THIS MATTER is before the Court sua sponte. Plaintiff’s counsel, David L. Dotson, has

failed appear at a telephonic status conference scheduled for March 4, 2019, at 3:30 p.m., in

accordance with the Court’s Order Setting Telephonic Status Conference [Doc. 7]. For the reasons

stated herein, Mr. Dotson is ordered to show cause why he should not be sanctioned for his failure

to appear.

         On February 20, 2019, the Court issued an Order Setting Telephonic Status Conference for

March 4, 2019, at 3:30 p.m. [Doc. 7]. The Order directed counsel to call Judge Vidmar’s AT&T

Conference Line to connect to the hearing. Id. at 1. The CM/ECF receipt indicates that the Order

was delivered to Plaintiff’s counsel, Mr. Dotson, via his email addresses. Mr. Dotson failed to

appear on behalf of Plaintiff, and the status conference could not proceed.




1
  Though the captions on Plaintiff’s Complaint and Defendant’s Notice of Removal do not make it clear, it appears
that the parties both believe Liberty Links, Inc., is a Defendant separate from the individuals. See [Doc. 1] at 1–2, 6.
       IT IS THEREFORE ORDERED that no later than March 18, 2019, by 5:00 p.m.,

attorney David L. Dotson shall show cause, in writing, why he should not be sanctioned for his

failure to appear at the telephonic status conference set for March 4, 2019, in accordance with the

Court’s Order Setting Telephonic Status Conference [Doc. 7].

       IT IS SO ORDERED.


                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                    2
